Title: To Benjamin Franklin from Lotbinière, 14 May 1778: résumé
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


<Hôtel Dauphin, Rue Croix des Petits-Champs, [Paris,] May 14, 1778, in French: Enclosed is a letter given me the other day by M. Holquart, whom I introduced to you. It is to M. Lannouette from his sister, who wants it forwarded as safely as possible because it is important to her. M. Holquart has read it, and assures me that it is about family matters to which no one could take exception. If it can be sent via some one in Canada, let me know so that I can write my family by the same channel.
I have been down with fever since I saw you last, confined to my room on a strict diet. Purging has cleared my head and improved my right shoulder, which all winter has been rheumatic, I think with a touch of gout. I will come to see you Saturday if you are free. Have you put in a word for me with M. de Vergennes, and with what result? Please remind him of me; he is important for our common interests and future cooperation. May I have the address of Mr. Hayward, now in Bordeaux?>
